Citation Nr: 1428561	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  08-21 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a pulmonary disorder, including as due to exposure to asbestos.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1973.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Board notes that on his July 2008 Appeal to Board of Veterans' Appeals (VA Form 9), the Veteran requested a hearing before the Board.  He attended a Central Office hearing in July 2012; however, a copy of the transcript was determined to be unavailable.  As such, he was given the opportunity to receive an additional hearing, which he accepted.  He attended a second Central Office hearing before the undersigned Veterans Law Judge of the Board in January 2013.  A transcript of this hearing has been associated with the Veteran's electronic claims file.  

In February 2013, the Board remanded this claim for additional development.  All requested actions have been completed and the claim is once again before the Board. 


FINDING OF FACT

The Veteran does not currently have a pulmonary disorder that has been linked by competent, probative evidence to service, including any exposure to asbestos therein.  


CONCLUSION OF LAW

A pulmonary disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by way of letters sent to the Veteran in May 2006 and August 2008 that informed him of his duty and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, in light of the Board's decision to deny service connection, notice of the evidence and information necessary to establish a disability rating and an effective date is not necessary.  Smith v. Shinseki, 24 Vet. App. 40, 49 (2010).

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  His STRs, VA and private treatment records, and lay statements have been obtained.  The Veteran was provided with VA examinations in December 2006 and March 2013.  The Board finds that the March 2013 medical opinion evidence is adequate as it is based on physical examination and review of the claims file and contains clear conclusions connected to supporting data by a reasoned medical explanation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In obtaining this March 2013 VA examination, the Board finds there was substantial compliance with the February 2013 remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 12 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).

Finally, neither the Veteran nor his representative asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran contends that he suffers from a pulmonary disorder that is due to his military service and, specifically, exposure to asbestos while he was working as an engineman onboard various U.S. Naval vessels.  In this regard, since his DD 214 shows he was an engine mechanic, it could be reasonably concluded that he would have been exposed to asbestos as may have been contained in those devices during service.  

A chronological review of the evidence shows the Veteran's service treatment records are completely silent regarding any complaints, treatment, or diagnoses of respiratory or pulmonary disorders.  Thus, there is no evidence of an in-service incurrence of a pulmonary disorder.  

A May 2001 private treatment record from Dr. Zimmet provided a diagnosis of pulmonary asbestosis.  This conclusion was based on the Veteran's his occupational exposure to asbestos, abnormal chest x-rays, and abnormal pulmonary function tests.  

In December 2006, the Veteran was scheduled for a VA compensation examination.  At that time, the VA examiner acknowledged Dr. Zimmet's May 2001 findings but also noted the Veteran did not exhibit any wheezing, coughing, orthopnea, periods of incapacitation, heptysis, or anorexia.  Additionally, the Veteran did not require the use of an inhaler or oxygen.  Following a physical examination, x-rays, a CT, and a pulmonary functioning test (PFT), the VA examiner determined there was a 5 millimeter lung nodule, but no specific radiographic findings of asbestos exposure.  The PFT showed only a mild decrease in diffusing capacity.  

The Veteran's VA treatment records dated through 2013 do not reflect the presence of a diagnosis of pulmonary asbestosis, or any pulmonary disorder.  In March 2007, a CT test noted a lung nodule and the Veteran's complaints of dyspnea, but no specific diagnosis of a pulmonary disorder was provided.  A subsequent August 2012 x-ray showed the lungs and chest were clear.  

Following the Board's February 2013 remand, he was afforded another VA examination in March 2013.  The VA examiner reviewed the entire claims file and conducted a physical examination of the Veteran.  Based on this examination and various diagnostic studies of record, the examiner concluded that the Veteran does not currently have a respiratory disorder associated with asbestos, and only may have chronic obstructive pulmonary disorder (COPD).  As such, the examiner concluded it is less likely as not that the claimed disorder regarding asbestos, is due to the Veteran's military service. 

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a pulmonary disorder.  The question of an asbestos related disability has been thoroughly investigated as set out above, with only one record indicating it to be present, but with multiple subsequent records failing to confirm the diagnosis.  When specifically investigated in connection with this appeal, the examiner concluded that there is no asbestos related disability given the diagnostic studies accomplished.  

As to a COPD diagnosis, since it has not been related to asbestos exposure by competent evidence, and with no relevant complaints noted in service, the lungs being normal on clinical evaluation at service separation in 1973, and the first documentation of relevant complaints post-service dated in 2001, almost 30 years after service, there is no reasonable basis to link it to service.  Tellingly, the Veteran has not contended that he has experienced symptoms of COPD chronically since service.  Thus, the Board finds that the greater weight of the evidence is against the conclusion that a pulmonary disorder of any sort, was incurred in service.  

The Board acknowledges the Veteran's lay statements in support of his claim.  However, he is not competent to diagnose a pulmonary disorder due to asbestos exposure, or otherwise, as such matter requires medical testing and training to determine.  Accordingly, his opinion as to the diagnosis or etiology of a pulmonary disorder is not competent medical evidence, and may not be accorded probative weight.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for a pulmonary disorder.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

ORDER

Service connection for a pulmonary disorder is denied.  

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


